DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action addresses claims 1-23, 25-36, 38-48, and 50-52.  Claims 1-11 remain withdrawn from consideration.  Claims 20, 35, 41, 51 and 52 contain allowable subject matter.  Claims 12-19, 21-23, 25-34, 36, 38-40, 42-48, and 50 are newly rejected under 35 USC 103 as necessitated by amendment.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 103
Claims 12-17, 19, 21, 22, 25-30, 32, 34, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 20060208692) in view of Albano et al (US 20100136245) and Rozon (US 5993983).
Regarding claims 12 and 25, Kejha is directed to an energy storage battery device comprising two electrochemical cells (11, 12).  The cell 11 has thin anodes and cathodes and results in high discharge rate and power density ([0034], [0035], [0040]).  The cell 12 has thicker anodes and cathodes (by at least 100%) and has a high energy density ([0041]).  The cell 11 is configured to provide pulsed power.  Regarding the limitations in claim 25 reciting “configured 
The reference does not expressly teach that the cathode of cell 11 is 0.01-120 microns or that the cathode of cell 12 is 0.05-360 microns (claims 12 and 25). 
However, the position is taken that the thickness of the electrodes of each type of cell would be recognized by the skilled artisan as a result-effective variable that could be routinely optimized.  The use of thin electrodes results in high discharge rate and power density; accordingly the artisan would be motivated to make the electrodes of the cell 11 within the 0.01-120 micron range.  As noted above, the cell 12 uses electrodes that are 100% thicker than those of the cell 11.  Therefore, the range of 0.05-360 microns would also be rendered obvious.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  

Kejha shows schematically in Figure 1 that cell 11 is located above cell 12, but does not teach that cell 11 (second cell)  is stacked on top of cell 12 (first cell), and that a volume of the first cell is greater than the volume of the second cell as recited in claims 12 and 25.
Albano et al. is directed to structures having multiple electrochemistries that are formed on the same substrate.   In Figure 2, the reference teaches an example of two thin-film lithium batteries that have different chemistries, the second battery being stacked on the first. 
Rozon is directed to a portable battery system employing a first cell (1) having high discharge rate (“Thin Metal Film” or TMF lead acid cell) and a second cell (3) having a high capacity (conventional lead-acid battery).  As shown in Figure 1, the high capacity battery is larger than the higher discharge rate battery.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have stacked the cells of Kejha having different chemistries on the same substrate.  Further, in [0004], Albano et al. teach the following: 

    PNG
    media_image1.png
    189
    384
    media_image1.png
    Greyscale

Accordingly, the artisan would have further motivation to stack the different cells of Kejha on a single substrate according to the teachings of Albano et al. 
Further, the disclosure of Rozon shows that, given similar chemistry, a high-capacity battery can be larger than a high-output battery.  Thus, when applied to modified Kejha, the volume required for the high-capacity battery (thicker cathode) would be larger than the volume required for the high-output (thinner cathode) battery.  Further, it is submitted that a skilled artisan, employing common sense, would conclude that a cell having thicker electrodes would have a larger volume than a cell having thinner electrodes.  Accordingly, claims 12 and 25 would be rendered obvious.  
Regarding claims 17 and 30, it is noted that Kejha teaches that cell 12 has an energy density of 240 Wh/kg ([0041]), which meets the claimed limitation of greater than 200 Wh/kg.  The reference further teaches that cell 11 has a power density of 4000 W/kg ([0040]), which also meets the claimed limitation of greater than 500 W/kg.  It is therefore presumed that the limitations relating the volumetric energy density and temperature are also therefore met by the reference.    
Regarding claims 22 and 50, which recite that the at least two cells are deposited onto a thin metal film substrate of a thickness of 6 microns or less (2 microns or less), it is submitted . 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kejha in view of Albano ‘245 and Rozon as applied to claims 12 and 22 above, and further in view of Albano et al (US 20090325063).
Kejha does not expressly teach that the substrate is a metal foil ribbon having a longitudinal length, wherein a plurality of solid state cells are deposited along the length, and wherein the distance between adjacent cells increases in a direction of the length as recited in claim 23. 
In Figures 4 and 5 and in [0056]-[0059], Albano et al. teach a plurality of solid state cells deposited along the length of a ribbon substrate, the distance between adjacent cells increasing in a direction of the length.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, it would have been obvious to use the device structure of Albano et al. in the system of Kejha.  

Claims 12, 18, 25, 31, 33, 38-40, and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170054303) in view of Kejha, Albano et al ‘245 and Rozon.  
Regarding claim 38, Choi et al. is directed to a battery system comprising a high capacity battery pack (110), a high output battery pack (120), a control unit (220, 140), a voltage sensor (231), a current sensor (232) and a temperature sensor (233) (Fig. 3).  The temperature sensor can be attached to the battery cells or can measure the ambient temperature ([0064]).  The control unit is configured to receive inputs from the sensors and transmit a control signal allocating discharge from each battery pack based on the power need of a load (see [0089], [0093]).  Although it is not explicitly stated that the controller is “configured to transmit a control signal to allocate […] power based on […] the environmental temperature,” (claim 38, or a similar recitation in claim 31), it is submitted that the controller is capable of being programmed to perform this function.  It has been held that “a general purpose computer, or microprocessor, programmed to carry out an algorithm creates ‘a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.’" In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  Regarding claim 18, the controller is configured to detect the power consumption level from the load and allocate power from the battery packs accordingly.  Regarding claims 33 and 40, the pack 120 can recharge the pack 110, thereby using energy/power to heat up pack 110 by electrical heating (heat would be generated during charging).  Regarding claim 42, the controller is configured to calculate a state of charge ([0066]).  The manner in which the controller calculates the SOC, however, is given 
Choi et al. do not expressly teach that the battery cells are cells having thinner cathodes and cells having thicker cathodes, as recited in claim 12, 25, and 38.  
As noted above, Kejha teaches battery cells 11 having thinner electrodes and battery cells 12 having thicker electrodes.  Cells 11 are high power density cells and cells 12 are high energy density cells. 
It is submitted that the use of cells having different thicknesses would have been obvious in Choi because Kejha shows how an artisan can achieve a high power density cell by using a specific electrode thickness and a high energy density cell by using a specific electrode thickness.  Thus, it would have been obvious to use thin cathode cells as the cells 120 of Choi and thick cathode cells as the cells 110 of Choi.  
Choi ‘303 as modified by Kejha further does not teach that a second cell is stacked on top of a first cell, and that the first cell has larger volume than the second cell as recited in claims 12, 25, and 38.
Albano et al. is directed to structures having multiple electrochemistries that are formed on the same substrate.   In Figure 2, the reference teaches an example of two thin-film lithium batteries that have different chemistries, the second battery being stacked on the first. 
Rozon is directed to a portable battery system employing a first cell (1) having high discharge rate (“Thin Metal Film” or TMF lead acid cell) and a second cell (3) having a high capacity (conventional lead-acid battery).  As shown in  Figure 1, the high capacity battery is larger than the higher discharge rate battery.
KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have stacked the cells of modified Choi having different chemistries on the same substrate.  Further, in [0004], Albano et al. teach the following: 

    PNG
    media_image1.png
    189
    384
    media_image1.png
    Greyscale

Accordingly, the artisan would have further motivation to stack the different cells of modified Choi on a single substrate according to the teachings of Albano et al. 
Further, the disclosure of Rozon shows that, given similar chemistry, a high-capacity battery can be larger than a high-output battery.  Thus, when applied to modified Choi, the volume required for the high-capacity battery (thicker cathode) would be larger than the volume required for the high-output (thinner cathode) battery.  Further, it is submitted that a skilled artisan, employing common sense, would conclude that a cell having thicker electrodes would have a larger volume than a cell having thinner electrodes.  Accordingly, these limitations in claims 12, 25, and 38 would be rendered obvious.  

Further regarding the thicknesses recited in claims 12 and 25, these are rendered obvious based on the teachings of Kejha for the reasons stated above.   Further, the batteries would meet the environmental temperature limitations recited in claim 25. 
Further regarding the battery temperature sensor and environmental temperature sensor recited in claim 38, Choi recites that the temperature sensor could be either of these.  It would be obvious to use both types of sensors in the system of Choi. 
Regarding the control scheme recited in the claim 39, the controller of modified Choi is capable of operating in the claimed manner.  
Regarding claims 18 and 43, Kejha discloses a battery charger and an interface controller to control charging of the batteries.  As such, it would be obvious to employ a charge management system in the system of Choi. 
Regarding claims 44 and 45, Kejha discloses lithium cobaltate and lithium manganate cathode materials, among others ([0036]).  It would therefore be obvious to use these as cathode materials of Choi, as Choi discloses its battery pack may comprise lithium ion cells ([0061]). 
Regarding claims 46 and 47, these claims are product by process claims and are therefore met by the combination of references.  
Regarding claim 48, Kejha teaches that cell 12 has an energy density of 240 Wh/kg ([0041]), which meets the claimed limitation of greater than 200 Wh/kg.  The reference further teaches that cell 11 has a power density of 4000 W/kg ([0040]), which also meets the claimed limitation of greater than 500 W/kg.  It is therefore presumed that the limitations relating the 

Response to Arguments

Applicant’s arguments filed January 19, 2021 have been considered but are moot in view of the new grounds of rejection. 



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 1725
March 4, 2021